Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alex Szypa (Reg No. 70, 374) on 9 April 2021.

The application has been amended as follows: 

1. (Currently Amended) A console assembly for a vehicle, comprising: a touch-sensitive panel providing a plurality of touch-sensitive switches, each of the touch corresponding to a respective aspect of the vehicle; and
 a circuit electrically connected to the plurality of touch-sensitive switches the circuit configured to interpret inputs from each of the touch sensitive- switches and issue commands to the respective aspect of the vehicle, wherein a plurality of touch-sensitive switches is arranged adjacent a plurality of indicators, 
each of the plurality of touch-sensitive switches is configured to selectively control one of a sunroof,  sunshade, rear lift gate, Wi-Fi, Bluetooth, window, window lock, door lock, camera inputs, on/off, trunk, and an HVAC system, and 
each of the plurality of indicators is configured to selectively illuminate to indicate one of an airbag condition, seatbelt condition, child sensor condition, air quality condition, and a light sensor condition; 
further comprising a light guide arranged at an outer periphery of the panel; and 
a lamp.




6.  (Cancelled)

7. (Currently Amended) The console assembly as recited in claim [[6]] 1, further comprising a selector configured to adjust a color of light emitted from one or both of the light guide and lamp.

8. (Currently Amended) The console assembly as recited in claim [[6]] 1, wherein the lamp is a first lamp and wherein the console assembly further comprises a second lamp.


10. (Currently Amended) The console assembly as recited in claim [[6]]1, further comprising a light source adjacent an end of the light guide and configured to direct light along the light guide.


15. (Currently Amended) A console for a vehicle, comprising: 
a touch-sensitive panel providing a plurality of touch-sensitive switches, each of the touch- sensitive switches corresponding to a respective aspect of the vehicle; and 
a circuit electrically connected to the plurality of touch-sensitive switches, the circuit configured interpret inputs from each of the touch-sensitive switches and issue commands to the respective aspect of the vehicle,  wherein each of the plurality of touch-sensitive switches is rearward of plurality of indicators,
further comprising a light guide arranged at an outer periphery of the panel; and
a lamp.

23. (Cancelled)

24. (Currently Amended) The console assembly as recited in claim [[23]] 15, further comprising a second lamp opposite the plurality of touch-sensitive switches from the lamp, and wherein each of the plurality of indicators is configured to selectively illuminate to indicate one of an airbag condition, seatbelt condition, child sensor condition, air quality condition, and a light sensor condition.

Allowable Subject Matter
Claims 1-5, 7-9, 15-19, 21 and 24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a console for a vehicle with a touch sensitive panel and plurality of indicators corresponding to various aspects of the vehicle with a light guide on the periphery of the panel.  

Ichinose (U.S. Patent No. 6,819,990) discloses a console for a vehicle comprising a touch panel and a plurality of indicators adjacent and rearward of the touch pad 10.   The Touchpad having a plurality of switches corresponding to various aspects of the vehicle. However, the cited reference fail to individually disclose, or suggest when combined, a light guide surrounding the periphery of the panel (Claims 1, 9 and 15) as the panel of Ichinose uses a cursor indicator on the display 34 to indicate the positioning of cursor to select a function. Ichinose doess not teach or suggest the console with a ceiling console on the roof of a vehicle with the indicators being placed rearward thereof (Claim 16). 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Ichinose discloses a console with vehicle with touch sensitive panel 10 and plurality of indictors (display 34) disposed adjacent thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT J MAY/Primary Examiner, Art Unit 2875